DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022, has been entered.
 
Response to Arguments
	Applicant’s arguments and allegations of unexpected results are moot in view of the application of new prior art.  Unexpected results means unexpectedly superior as compared to the closest prior art.  The closest prior art teaches a claimed dosage and avoiding high plasma levels of clobetasol as well as HPA axis suppression.  A rejection is set forth below.
	The examiner applies Smith (US2010/0249060) as primary reference.  Smith teaches administering clobetasol at 0.025% by spray to treat psoriasis.  Smith teaches using low doses of penetration enhancing agent because topical corticosteroids can penetrate the skin deeply and cause HPA axis suppression.  Smith suggests and teaches low dose clobetasol with low concentrations of penetration enhancing agent to avoid this.  As such, there is no reason to believe that the plasma concentration resulting from Smith’s formulations would be higher than that claimed.  Even further, Smith makes clear an intent to limit penetration into the blood of a subject and an intent to reduce HPA axis suppression as well as those adverse events associated with topical clobetasol use.  Smith is applied and establishes a prima facie showing.  Unexpected results must be shown as compared to the closest prior art.  Such results cannot be formed solely by the concentration of penetration enhancer, concentration of clobetasol, or lack of HPA axis suppression in view of Smith.
	Applicant arguments and allegations of unexpected results are moot in view of Smith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-108 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US2010/0249060), in view of Segura-Orsoni et al., (US2007/0264344).
Smith teaches a topical formulation for treating psoriasis comprising 0.02 to 0.025% clobetasol. See prior art claims 2 and 3.  The composition can be in the form of a spray or emulsion among others for treating psoriasis. See prior art claims 11 and 12.  Examples provided by Smith comprise 0.025% clobetasol. See par. 47, Example 1.  Smith also teaches using a pro-penetrating agent to include a glycol, which is used in a concentration of only 5%. See par. 47.  Smith explains that a problem with topical corticosteroids is that they can penetrate too deeply and get into the bloodstream, which can cause HPA axis suppression.  Thus, treatment using a lower dose is desired. See par. 26.  A most preferable concentration is 0.025%. See par. 35.  A concentration of dissolvent is between 4% and 10% added to 70% to 85% water.  Antioxidants and preservative can be used, including methyl and propyl parabens. See par. 43.  Clobetasol is used as a spray, emulsion, and almost any known form.
	Smith does not teach DGME as a known penetration enhancer.
Segura-Orsoni teaches a topical oil in water emulsion comprising 0.0025% clobetasol propionate and a pro-penetrating glycol, including DGME, among only 3.  The composition is for treating psoriasis. See abstract.  Segura-Orsoni prefers clobetasol propionate and prefers a concentration that includes 0.025%. See abstract and par. 14.  As such, using clobetasol at 0.025% is taught.  Segura-Orsoni is merely cited to show that DGME is a known penetration enhancer than can be used with low doses of clobetasol.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Smith and Segura-Orsoni.  One would be motivated to do so because Smith teaches topical compositions for the treatment of psoriasis with clobetasol.  Further, Smith teaches using the claims concentration of clobetasol and the specific desire to avoid a high amount of clobetasol from entering the blood and causing HPA axis suppression.  DGME is a known penetration enhancer for use with topical corticosteroids, including clobetasol.  Thus, using DGME would be interchangeable with other penetration enhancers, such as those taught by Smith for use in small concentrations.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed method in view of the cited prior art.
As such, no claim is allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 81-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
The following claims and patent nos.:
U.S. Pat. No. 9,855,334 (claims 1-20);
U.S. Pat. No. 9,956,231 (claims 1-9); and 
U.S. Pat. No. 10,064,875 (claims 1-14).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they each include using less than 15% penetration enhancer with clobetasol, wherein clobetasol is used in a concentration that at least overlaps the claimed concentration of 0.025%.  The results of administration are deemed to yield the lack of plasma levels and HPA axis suppression and the instant claims remain open-ended to other excipients and even other penetration enhancing agents.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628